Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-9, and 12-17 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejection of claim 2 under 35 USC 112(b) is hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-9 of the remarks, filed 15 February 2022, with respect to the rejections of claims 1 and 8 under 35 USC 102 have been fully considered and are persuasive.  The rejections of claims 1-2 and 4-9 under 35 USC 102 and 35 USC 103 have been withdrawn.
REASONS FOR ALLOWANCE
Claims 1-2, 4-9, and 12-17 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical isolation device comprising at least one optical isolation element, wherein the optical isolation element comprises a polarizer and a polarization conversion element for converting unpolarized incident light into one polarized light exiting the polarization conversion element, wherein the polarization conversion element has a transmittance of 60% or more, the transmittance being a ratio of the one polarized light exiting the polarization conversion element relative to the unpolarized incident light, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claim 8 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical isolation device comprising at least one optical isolation element, wherein the optical isolation element comprises a polarizer and a polarization conversion element for converting unpolarized incident light into one polarized light exiting the polarization conversion element, wherein the polarization conversion element has a transmittance of 60% or more, the transmittance being a ratio of the one polarized light exiting the polarization conversion element relative to the unpolarized incident light, as generally set forth in claim 8, the device including the totality of the particular limitations recited in claim 8.
Claim 12 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical isolation device comprising at least two optical isolation elements, wherein the optical isolation elements are disposed so that light transmitted through one optical isolation element can enter a side of the polarization conversion element of a second optical isolation element, as generally set forth in claim 12, the device including the totality of the particular limitations recited in claim 12.
Claims 2, 4-7, 9, and 13-17 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iigahama et al. (US 2019/0033699) discloses a device comprising an absorptive polarizer, a retroreflector, a retarder, and a reflective polariscope (see fig. 6 where 170 is the absorptive polarizer, 190 is the retroreflector, 130 is the retarder, and 140 is the reflective polariscope). However, Iigahama does not disclose a polarization conversion element for converting unpolarized incident light into one polarized light exiting the polarization conversion element, wherein the polarization conversion element has a transmittance of 60% or more, the transmittance being a ratio of the one polarized light exiting the polarization conversion element relative to the unpolarized incident light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872      

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872